Citation Nr: 0530078	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02 -20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability, 
including claimed as secondary to left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from July to September 1976 
and from November 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the Fort 
Harrison, Montana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a low back disability.

During the course of this appeal, the claims folder was 
transferred to the Muskogee, Oklahoma RO.

In June 2003 the veteran participated in a Travel Board 
hearing.  A transcript of that hearing has been associated 
with the claims folder.

In January 2004 this claim came before the Board.  It was 
subsequently remanded for a new Veterans Claims Assistance 
Act (VCAA) letter, to obtain additional medical records and 
to schedule a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

*	This claim is remanded to the agency of original 
jurisdiction (AOJ) for review of additional evidence 
submitted by the veteran.

In October 2005, the Board issued the veteran a letter, 
informing him that additional evidence had been received in 
support of his appeal.  As the evidence was received after 
the AOJ last issued a supplemental statement of the case, the 
veteran was informed that he had the right to waive his right 
to initial AOJ consideration of the evidence or to have his 
claim remanded for such.  Later in October 2005, the Board 
received the veteran's new evidence response form.  The 
veteran indicated that he wished to have his claim remanded 
to the AOJ for review of the new evidence submitted in his 
appeal.

Hence, this case is REMANDED to the RO for the following 
action: 

1.  This claim is remanded to 
the AOJ for review and 
consideration of the new 
evidence submitted in the 
veteran's claim.

2.  After completing the above 
action and any other development 
as may be indicated by any 
response received as a 
consequence of the actions taken 
in the paragraphs above, the 
claim for service connection for 
a low back disability must be 
readjudicated.  If the claim 
remains denied, a supplemental 
statement of the case should be 
provided to the veteran.  After 
the veteran has had an adequate 
opportunity to respond, the 
appeal should be returned to the 
Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

